The defendant was tried on a criminal warrant in which it was charged that on 20 January, 1936, the defendant did willfully and unlawfully operate a motor vehicle on a public highway in Richmond County while under the influence of intoxicating liquors or narcotic drugs, contrary to the statute. C. S., 2621 (44). *Page 844 
Evidence offered by both the State and the defendant was submitted to the jury. There was a verdict of guilty.
From judgment that he be confined in the common jail of Richmond County for a period of ninety days, and that he be denied the privilege of operating a motor vehicle on the highways of this State for a period of twelve months (C. S., 4506), the defendant appealed to the Supreme Court, assigning errors in the trial.
The evidence at the trial of this action was properly submitted to the jury. There was no error in the refusal of the trial court to allow defendant's motion that the action be dismissed. C. S., 4643.
The defendant, as a witness in his own behalf, denied that he was under the influence of intoxicating liquors or of narcotic drugs at the time he was arrested. His testimony was corroborated by other witnesses offered by him. The evidence for the State, however, was to the contrary. For this reason the issue was for the jury.
There was no error in the charge of the court to the jury. The judgment is affirmed.
No error.